spark1stamendment1001.gif [spark1stamendment1001.gif]Tenant: Spark Therapeutics,
Inc.
Premises: 3025 Market St., Suites 016, 026, 200, 300 & 400






FIRST AMENDMENT TO LEASE


THIS FIRST AMENDMENT TO LEASE (“Amendment”) is made and entered into as of
October 1, 2018, by and between BRANDYWINE 3025 MARKET, LP, a Pennsylvania
limited partnership (“Landlord”), and SPARK THERAPEUTICS, INC., a Delaware
corporation (“Tenant”).


A.Landlord and Tenant are parties to a Lease (“Current Lease”) dated as of
November 20, 2017, for the premises (“Current Premises”) deemed to contain
107,669 rentable square feet presently known as Suites 016, 026, 200 and 300 in
the Building located at 3001-3025 Market Street, Philadelphia, Pennsylvania
19104. The Current Lease as amended by this Amendment is referred to herein as
the “Lease”.


B.By letter to Landlord dated August 30, 2018 and pursuant to Section 26 of the
Current Lease, Tenant exercised the Expansion Option to lease from Landlord
certain additional premises in the Building presently known as Suite 400, which
space comprises the entire fourth floor of the Building and is deemed to contain
54,683 rentable square feet (“Suite 400”). (Suite 400 is defined in the Current
Lease as the Expansion Space.)


C.Landlord and Tenant wish to amend the Current Lease to memorialize the
exercise of the Expansion Option and the expansion of the Current Premises to
include Suite 400 upon the terms and conditions set forth herein.
                                
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Landlord and Tenant hereby agree as follows:


1.Incorporation of Recitals; Definitions. The recitals set forth above are
hereby incorporated herein by reference as if set forth in full in the body of
this Amendment. Capitalized terms used but not otherwise defined in this
Amendment have the respective meanings given to them in the Current Lease.


2.Suite 400.


(a)    The Term for Suite 400 commences on the date (“Suite 400 Commencement
Date”) that is the earliest of: (i) the date on which Tenant first conducts any
business in all or any portion of Suite 400; (ii) Substantial Completion of the
Leasehold Improvements in Suite 400; or (ii) the Suite 400 Rent Commencement
Date, and ends on the Expiration Date. The “Suite 400 Rent Commencement Date”
means June 1, 2020; provided, however, the Suite 400 Rent Commencement Date
shall be pushed back on a day-for-day basis for: (i) each day (if any) that
Substantial Completion of the initial improvements in Suite 400 is delayed due
to a Force Majeure Event or Landlord Delay; and (ii) each day (if any) that the
Suite 400 Delivery Date is delayed beyond May 1, 2019. The “Suite 400 Delivery
Date” means the date that Landlord delivers possession of Suite 400 to Tenant in
the condition Landlord is required to deliver such space pursuant to Section
2(b) below.


(b)    By the COLT, Landlord will notify Tenant of the Suite 400 Commencement
Date, rentable square footage of Suite 400, and all other matters stated
therein. The COLT will be conclusive and binding on Tenant as to all matters set
forth therein unless, within 15 days following delivery of the COLT to Tenant,
Tenant contests any of the matters contained therein by notifying Landlord in
writing of Tenant’s objections.


(c)    Effective on the Suite 400 Commencement Date: (i) the “Premises” means,
collectively, the Current Premises and Suite 400; and (ii) Tenant’s Share shall
be recalculated pursuant to Section 5(a)(v).


(d)    Section 26 of the Current Lease is hereby deleted and replaced with the
terms of this Amendment.


3.Fixed Rent.


(a)    Effective on the Suite 400 Commencement Date, Tenant covenants and agrees
to pay to Landlord, without notice, demand, setoff, deduction, or counterclaim,
Fixed Rent with respect to Suite 400 during the Term as follows, payable in the
monthly installments set forth below and otherwise in accordance with the terms
of the Lease:





--------------------------------------------------------------------------------







TIME PERIOD
FIXED RENT PER R.S.F. OF SUITE 400
ANNUALIZED FIXED RENT
MONTHLY INSTALLMENT
Suite 400 Abatement Period (if any)
$0.00
$0.00
$0.00
Suite 400 Rent Commencement Date – end of Rent Period 2
$35.88
$1,962,026.04
$163,502.17
Rent Period 3
$36.78
$2,011,240.74
$167,603.40
Rent Period 4
$37.70
$2,061,549.10
$171,795.76
Rent Period 5
$38.64
$2,112,951.12
$176,079.26
Rent Period 6
$39.61
$2,165,993.63
$180,499.47
Rent Period 7
$40.60
$2,220,129.80
$185,010.82
Rent Period 8
$41.62
$2,275,906.46
$189,658.87
Rent Period 9
$42.66
$2,332,776.78
$194,398.07
Rent Period 10
$43.73
$2,391,287.59
$199,273.97
Rent Period 11
$44.82
$2,450,892.06
$204,241.01
Rent Period 12
$45.94
$2,512,137.02
$209,344.75
Rent Period 13
$47.09
$2,575,022.47
$214,585.21
Rent Period 14
$48.27
$2,639,548.41
$219,962.37
Rent Period 15 – End of Initial Term
$49.48
$2,705,714.84
$225,476.24

“Suite 400 Abatement Period” means the period, if the Suite 400 Commencement
Date occurs prior to the Suite 400 Rent Commencement Date, commencing on the
Suite 400 Commencement Date and ending on the day prior to the Suite 400 Rent
Commencement Date. During the Suite 400 Abatement Period (if any), no Fixed Rent
is due or payable with respect to Suite 400, but Tenant shall pay to Landlord:
(i) Tenant’s Share of Operating Expenses with respect to Suite 400; (ii)
utilities as set forth in Section 6 of the Current Lease; and (ii) use and
occupancy taxes with respect to Suite 400.


(b)    In Section 2(b) of the Current Lease, the words “Third Floor Space
Abatement Period” are hereby deleted and replaced with “Suite 300 Abatement
Period”.


4.Condition of Premises.


(a)    Tenant accepts Suite 400 in its “AS IS”, “WHERE IS”, “WITH ALL FAULTS”
condition except that Landlord shall: (i) provide Tenant with the Improvement
Allowance (as modified below); (ii) provide Tenant with the Restroom Improvement
Allowance (as modified below); (iii) perform any and all such additional
repairs, maintenance, or replacements, if any, necessary to cause the Building
and the Building’s structural, roof, electrical, mechanical, plumbing, and fire
and life safety systems to be in good and proper working order and in full
compliance with all applicable Laws as of the Suite 400 Delivery Date or, so
long as Tenant’s legal occupancy of Suite 400 for the Permitted Use is not
delayed, then in a timely manner (“Landlord’s Suite 400 Warranty Work”); and
(iv) reimburse Tenant upon thirty (30) days’ invoice (together with reasonable
supporting documentation and lien waivers) for costs incurred by Tenant in
correcting and/or addressing material unexpected deficiencies related to
Landlord’s Suite 400 Warranty Work in the Building and Premises discovered by
Tenant in the planning and performance of the Leasehold Improvements in Suite
400, and in all cases for additional costs incurred by Tenant with respect to
demolition, remediation, and disposal of Hazardous Materials located within the
Building or Premises during completion of the Leasehold Improvements in Suite
400, including, but not limited to, asbestos containing materials such as floor
tile and mastic. Notwithstanding the foregoing, with respect to the removal of
asbestos containing materials by Tenant during completion of the Leasehold
Improvements in Suite 400, Landlord and Tenant shall split equally all costs
incurred by Tenant relating to the demolition, remediation and disposal of
asbestos containing materials located within the Building or Premises during
completion of the Leasehold Improvements in Suite 400, provided if the total
costs exceed $600,000 per floor (such that Tenant’s share of such costs would
exceed $300,000 per floor), in addition to Landlord’s


2



--------------------------------------------------------------------------------





obligation to reimburse Tenant for the first $300,000 of such costs per floor
(as Landlord’s 50% share of such costs), Landlord shall also pay 100% of any
costs in excess of $600,000 per floor. Except to the extent expressly set forth
otherwise in this Amendment, neither Landlord, nor anyone acting on Landlord’s
behalf, has made any representation, warranty, estimation, or promise of any
kind or nature whatsoever relating to the physical condition of the Building or
the land under the Building or suitability, including without limitation, the
fitness of Suite 400 for Tenant’s intended use.


(b)    On the Suite 400 Delivery Date, Landlord shall deliver possession of
Suite 400 to Tenant for Tenant’s completion of the Leasehold Improvements in
Suite 400 pursuant to Exhibit C attached to the Current Lease, as modified
below. Landlord shall cooperate and coordinate the performance and scheduling of
Landlord’s Warranty Work such that Landlord does not unreasonably interfere
with, or delay, Tenant’s performance of the Leasehold Improvements in Suite 400.


(c)    “Leasehold Improvement Allowance” means, with respect to Suite 400, an
amount equal to the product of $58.74 multiplied by the rentable square footage
of Suite 400, which product equals $3,212,079.40. “Restroom Improvement
Allowance” means, with respect to Suite 400, an amount equal to the product of
$5.00 multiplied by the rentable square footage of Suite 400, which product
equals $273,415.00. If, as of the 18-month anniversary of the Suite 400 Rent
Commencement Date with respect to the Improvement Allowance allocated to the
Suite 400 Leasehold Improvements, any portion of the Improvement Allowance
allocated to the Suite 400 Leasehold Improvements remains undisbursed, the
Improvement Allowance allocated to the Suite 400 Leasehold Improvements shall be
deemed reduced by such undisbursed amount, and Landlord shall retain such
undisbursed portion of the Improvement Allowance which shall be deemed waived by
Tenant and shall not be paid to Tenant, credited against Rent, or applied to
Tenant’s moving costs or prior lease obligations.


(d)    It is contemplated that the Leasehold Improvements will be completed in
at least two phases, the first with respect to the Lower Level Space and Suite
200, and later phases with respect to Suite 300 and Suite 400. With respect to
the Leasehold Improvements in Suite 400, Tenant shall prepare and deliver to
Landlord proposed Plans for Landlord’s review, stamped for permit filing,
together with any underlying detailed information Landlord may require in order
to evaluate the Plans no later than the later of 45 business days after the
Suite 400 Delivery Date and prior to commencement of the Leasehold Improvements
in Suite 400.


5.Brokers. Landlord and Tenant each represents and warrants to the other that
such representing party has had no dealings, negotiations, or consultations with
respect to the Premises or this transaction with any broker or finder other than
a Landlord affiliate and Jones Lang LaSalle (“Broker”). Each party must
indemnify, defend, and hold harmless the other from and against any and all
liability, cost, and expense (including reasonable attorneys’ fees and court
costs), arising out of or from or related to its misrepresentation or breach of
warranty under this Section. Landlord must pay Broker a commission in connection
with this Amendment pursuant to the terms of a separate written agreement
between Landlord and Broker. This Section will survive the expiration or earlier
termination of the Term.


6.Effect of Amendment; Ratification. Landlord and Tenant hereby acknowledge and
agree that, except as provided in this Amendment, the Current Lease has not been
modified, amended, canceled, terminated, released, superseded, or otherwise
rendered of no force or effect. The Current Lease is hereby ratified and
confirmed by the parties hereto, and every provision, covenant, condition,
obligation, right, term, and power contained in and under the Current Lease
continues in full force and effect, affected by this Amendment only to the
extent of the amendments and modifications set forth herein. In the event of any
conflict between the terms and conditions of this Amendment and those of the
Current Lease, the terms and conditions of this Amendment control. To the extent
permitted by applicable law, Landlord and Tenant hereby waive trial by jury in
any action, proceeding, or counterclaim brought by either against the other on
any matter arising out of or in any way connected with the Lease, the
relationship of Landlord and Tenant, or Tenant’s use or occupancy of the
Building, any claim or injury or damage, or any emergency or other statutory
remedy with respect thereto. Tenant specifically acknowledges and agrees that
Section 17(j) of the Current Lease concerning Confession of Judgment is hereby
restated in full below:




3



--------------------------------------------------------------------------------





In addition to, and not in lieu of any of the foregoing rights granted to
Landlord, provided Landlord provides a second notice of the Event of Default and
such Event of Default is not cured within five (5) business days after such
second notice, then:


(1)WHEN THIS LEASE OR TENANT’S RIGHT OF POSSESSION SHALL BE TERMINATED BY
COVENANT OR CONDITION BROKEN, OR FOR ANY OTHER REASON, EITHER DURING THE TERM OF
THIS LEASE OR ANY RENEWAL OR EXTENSION THEREOF, AND ALSO WHEN AND AS SOON AS THE
TERM HEREBY CREATED OR ANY EXTENSION THEREOF SHALL HAVE EXPIRED, IT SHALL BE
LAWFUL FOR ANY ATTORNEY AS ATTORNEY FOR TENANT TO FILE AN AGREEMENT FOR ENTERING
IN ANY COMPETENT COURT AN ACTION TO CONFESS JUDGMENT IN EJECTMENT AGAINST TENANT
AND ALL PERSONS CLAIMING UNDER TENANT, WHEREUPON, IF LANDLORD SO DESIRES, A WRIT
OF EXECUTION OR OF POSSESSION MAY ISSUE FORTHWITH, WITHOUT ANY PRIOR WRIT OF
PROCEEDINGS, WHATSOEVER, AND PROVIDED IF FOR ANY REASON AFTER SUCH ACTION SHALL
HAVE BEEN COMMENCED THE SAME SHALL BE DETERMINED AND THE POSSESSION OF THE
PREMISES HEREBY DEMISED REMAIN IN OR BE RESTORED TO TENANT, LANDLORD SHALL HAVE
THE RIGHT UPON ANY SUBSEQUENT DEFAULT OR DEFAULTS, OR UPON THE TERMINATION OF
THIS LEASE AS HEREINBEFORE SET FORTH, TO BRING ONE OR MORE ACTION OR ACTIONS AS
HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE SAID PREMISES.


(2)In any action to confess judgment in ejectment, Landlord shall first cause to
be filed in such action an affidavit made by it or someone acting for it setting
forth the facts necessary to authorize the entry of judgment, of which facts
such affidavit shall be conclusive evidence, and if a true copy of this Lease
(and of the truth of the copy such affidavit shall be sufficient evidence) be
filed in such action, it shall not be necessary to file the original as a
warrant of attorney, any rule of Court, custom or practice to the contrary
notwithstanding.


TENANT WAIVER. TENANT SPECIFICALLY ACKNOWLEDGES THAT TENANT HAS VOLUNTARILY,
KNOWINGLY, AND INTELLIGENTLY WAIVED CERTAIN DUE PROCESS RIGHTS TO A PREJUDGMENT
HEARING BY AGREEING TO THE TERMS OF THE FOREGOING PARAGRAPHS REGARDING
CONFESSION OF JUDGMENT. TENANT FURTHER SPECIFICALLY AGREES THAT IN THE EVENT OF
DEFAULT, LANDLORD MAY PURSUE MULTIPLE REMEDIES INCLUDING OBTAINING POSSESSION
PURSUANT TO A JUDGMENT BY CONFESSION AND ALSO OBTAINING A MONEY JUDGMENT FOR
PAST DUE AND ACCELERATED AMOUNTS AND EXECUTING UPON SUCH JUDGMENT. IN SUCH EVENT
AND SUBJECT TO THE TERMS SET FORTH HEREIN, LANDLORD SHALL PROVIDE FULL CREDIT TO
TENANT FOR ANY MONTHLY CONSIDERATION WHICH LANDLORD RECEIVES FOR THE LEASED
PREMISES IN MITIGATION OF ANY OBLIGATION OF TENANT TO LANDLORD FOR THAT MONEY.
FURTHERMORE, TENANT SPECIFICALLY WAIVES ANY CLAIM AGAINST LANDLORD AND
LANDLORD’S COUNSEL FOR VIOLATION OF TENANT’S CONSTITUTIONAL RIGHTS IN THE EVENT
THAT JUDGMENT IS CONFESSED PURSUANT TO THIS LEASE.




TENANT: SPARK THERAPEUTICS, INC.

By:     /s/ Jeffrey D. Marrazzo
Name:     Jeffrey D. Marrazzo
Title:     CEO
Date:     October 1, 2018




4



--------------------------------------------------------------------------------





7.Representations. Each of Landlord and Tenant represents and warrants to the
other that the individual executing this Amendment on such party’s behalf is
authorized to do so. Tenant hereby represents and warrants to Landlord that, to
Tenant’s knowledge, there are no defaults by Landlord or Tenant under the
Current Lease, nor any event that with the giving of notice or the passage of
time, or both, will constitute a default under the Current Lease. Landlord
hereby represents and warrants to Tenant that, to Landlord’s knowledge, there
are no defaults by Landlord or Tenant under the Current Lease, nor any event
that with the giving of notice or the passage of time, or both, will constitute
a default under the Current Lease.


8.Counterparts; Electronic Transmittal. This Amendment may be executed in any
number of counterparts, each of which when taken together will be deemed to be
one and the same instrument. The parties acknowledge and agree that
notwithstanding any law or presumption to the contrary, the exchange of copies
of this Amendment and signature pages by electronic transmission will constitute
effective execution and delivery of this Amendment for all purposes, and
signatures of the parties hereto transmitted and/or produced electronically will
be deemed to be their original signature for all purposes.


9.OFAC. Each party hereto represents and warrants to the other that such party
is not a party with whom the other is prohibited from doing business pursuant to
the regulations of the Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of the Treasury, including those parties named on OFAC’s Specially
Designated Nationals and Blocked Persons List. Each party hereto is currently in
compliance with, and must at all times during the Term remain in compliance
with, the regulations of OFAC and any other governmental requirement relating
thereto. Each party hereto must defend, indemnify, and hold harmless the other
from and against any and all claims, damages, losses, risks, liabilities and
expenses (including reasonable attorneys’ fees and costs) incurred by the other
to the extent arising from or related to any breach of the foregoing
certifications. The foregoing indemnity obligations will survive the expiration
or earlier termination of the Lease.


[SIGNATURES ON FOLLOWING PAGE]


5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the date first-above written.


LANDLORD:
BRANDYWINE 3025 MARKET, LP


By:    Brandywine 3025 Market Holdings, LLC, its general partner




By: /s/ George Johnstone
Name: George Johnstone
Title: Executive Vice President, Operations
Date: October 1, 2018


TENANT:
SPARK THERAPEUTICS, INC.




By: /s/ Jeffrey D. Marrazzo
Name: Jeffrey D. Marrazzo
Title: CEO
Date: October 1, 2018    




6

